At the conclusion of plaintiff's evidence a judgment of nonsuit was entered and the plaintiff appealed.
The plaintiff's evidence paints the following picture: A fourteen-year-old boy in broad daylight sets out to the spring to get a bucket of milk for his mother. The spring is on the opposite side of an improved hard-surfaced highway. Procuring the milk, he starts back across the road. The road is straight for more than one hundred yards. Just as he reaches the shoulder of the road a feist, accompanied by another dog, makes an attack upon the barefoot boy. The other dog apparently takes no part in the unlawful assault but stands by giving aid and comfort to the feist. The boy retreats towards the center of the road, kicking at the pursuing feist. As the boy reaches the center of the road, the defendant, driving an automobile, traveling at the rate of twenty-five miles an hour, struck the boy in the back or side, knocking him to the pavement and inflicting injury. The boy did not see the automobile until after the injury. An eye witness said: "I noticed that Mr. Early did not make much effort to drive around him and the car struck the boy and knocked him down."
Ordinarily a scrap between a fourteen-year-old weaponless boy and a feist would be a fair fight, and while a much used highway is a dangerous place to stage the encounter, nevertheless it is the province of a jury to say whether or not under all the circumstances the boy *Page 9 
was guilty of contributory negligence. Moreover, if a jury shall find that the negligence of the boy contributed to his injury, there is sufficient evidence in the record to warrant an issue of last clear chance. Redmon v.R. R., 195 N.C. 764, 143 S.E. 829; Goss v. Williams, 196 N.C. 213,145 S.E. 169.
Reversed.